IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 12, 2009

                                     No. 08-60663                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


JASON R CARROLL; PAMELA L CARROLL

                                                  Petitioners - Appellants

v.

COMMISSIONER OF INTERNAL REVENUE

                                                  Respondent - Appellee



                                Appeal from a Decision
                            of the United States Tax Court
                                   Cause No. 2052-08


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       In a careful opinion which addressed all the taxpayer’s arguments, the Tax
Court granted the motion of the Commissioner of Internal Revenue
(Commissioner) to dismiss the taxpayer’s petition for lack of jurisdiction. The
notices of deficiency at issue here were mailed to the taxpayer on October 19,
2007. Under I.R.C. § 6213(a), a petition is required to be filed in the Tax Court



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                      No.

within ninety days of the issuance of the notice of deficiency, here January 17,
2008. The taxpayer’s petition was filed on January 22, 2008. The Tax Court
therefore lacked jurisdiction.   The taxpayer continues to argue that the
Commissioner failed to prove that the notices of deficiency were mailed on
October 19, 2007. The Tax Court opinion dealt thoroughly and correctly with
that issue. Since the taxpayer failed to provide clear evidence that the notices
of deficiency were not, in fact, mailed on October 18, 2007, his arguments fail.
      AFFIRMED.




                                       2